Citation Nr: 1007877	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-17 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected left 
knee disability.  

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected left 
knee disability.  

3.  Entitlement to an evaluation in excess of 30 percent for 
status post, total left knee replacement (previously rated as 
residuals of left knee injury with degenerative joint 
disease).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1967 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision by the RO 
which assigned an increased rating to 30 percent for left 
total knee replacement, and denied service connection for a 
low back and right knee disability secondary to the left knee 
disability.  In December 2009, a hearing was held at the RO 
before the undersigned member of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  There is no competent evidence that the Veteran has a low 
back or right knee disability which is causally or 
etiologically related to, or aggravated by his service-
connected left knee disability.  

3.  The Veteran's left total knee replacement is manifested 
by limitation of flexion and joint line tenderness, without 
pain, swelling, instability or subluxation; functional 
limitation due to pain, incoordination, fatigability on 
repetitive use or during flare-ups was not demonstrated.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability which is 
proximately due to, the result of, or aggravated by the 
service-connected left knee disability.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.310 (2009).  

2.  The Veteran does not have a right knee disability which 
is proximately due to, the result of, or aggravated by the 
service-connected left knee disability.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.310 (2009).  

3.  The criteria for an evaluation in excess of 30 percent 
for status post, total left knee replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, including Diagnostic Code 5055 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in June 2006, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The Veteran was examined by 
VA on two occasions during the pendency of the appeal, and he 
testified at a hearing before the undersigned at the RO in 
December 2009.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Low Back & Right Knee Disability

The Veteran does not contend, nor do the service treatment 
records show any complaint, abnormalities, or diagnosis 
referable to any low back or right knee problems in service.  
Rather, the Veteran contends that his current back and right 
knee disabilities are due to many years of favoring his 
service-connected left knee.  However, he has not presented 
any competent evidence to support those assertions.  While 
the Veteran is competent to provide evidence of experienced 
symptoms, he is not a medical professional competent to offer 
an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Concerning the Veteran's contentions, the Board notes that 
the evidentiary record includes numerous VA and private 
medical reports from 1989 to the present, including a 
comprehensive VA orthopedic examination in March 1989.  A 
review of the records failed to show a single complaint or 
finding that the Veteran limped or otherwise favored his left 
knee.  When examined by VA in 1989, the Veteran reported that 
he had no problems with his right knee and had full range of 
motion in the left knee.  At the time, the Veteran weighed 
263 pounds.  While there was some crepitus and moderate 
laxity in the left knee, there was no effusion and only a 
mild degree of arthritis in the knee joint.  

When seen by a private orthopedist in August 1998, the 
Veteran reported a history of intermittent bilateral knee 
pain which had increased "lately."  The examiner indicated 
that there was no true locking or give way and not much 
swelling in either knee, just general pain and crepitus.  At 
the time, the Veteran weighed 315 pounds.  X-ray studies 
showed fairly marked degenerative changes in both knees.  A 
private report in November 2000, showed that the Veteran 
weighed 350 pounds.  

The evidence of record showed that the Veteran underwent 
total knee replacement of the left knee in January 2001, and 
of the right knee in March 2001.  

The Veteran was examined by VA on two occasions during the 
pendency of the appeal for the specific purpose of obtaining 
a medical opinion as to whether his current low back and 
right knee disabilities were related to the service-connected 
left knee disability.  When evaluated by VA in July 2006, the 
examiner indicated that the Veteran's claims file was not 
available for review, but noted that the Veteran provided 
copies of his service treatment records, which were reviewed.  
The Veteran reported that he favored his left knee since his 
injury in service, and believed that his current low back and 
right knee disabilities were related to the left knee 
disability.  The examiner included a description of the 
Veteran's complaints and self-reported medical history.  The 
diagnoses included asymptomatic bilateral total knee 
replacement and degenerative joint disease of the sacroiliac 
joints.  The examiner opined that it was less likely than not 
that the Veteran's low back and right knee disabilities were 
related to his service-connected left knee disability, given 
his morbid obesity and the absence of any scientific evidence 
that an abnormal gait will produce degenerative joint 
disease.  

When examined by VA in June 2007, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the Veteran's medical history, complaints, and 
current findings.  The examiner indicated that the ideal 
weight for a 6-foot 2-inch tall male was around 210 pounds, 
and that the Veteran weighed 187 pounds when he entered 
service, 350 pounds in 2000, and that his current weight was 
408 pounds.  The examiner noted that degenerative joint 
disease of the knees is directly related to body mass, and 
that the Veteran's current weight was more than double than 
when he entered service.  The examiner opined that the 
degenerative changes of the Veteran's right knee was due his 
morbid obesity, and that the degenerative changes of the 
spine and spondylolisthesis at L5-S1 was due to age and 
attrition, and not related to his left knee disability.  

In this case, the Board finds the two VA examination reports 
persuasive, and the June 2007 VA opinion most persuasive, as 
it was based on a thorough review of the claims file and 
included a discussion of all relevant facts.  The examiner 
considered other possible etiologies, and offered a rational 
and plausible explanation for concluding that the Veteran's 
low back and right knee disabilities were not related in 
anyway, to his service-connected left knee disability.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.)  Furthermore, the Veteran has 
presented no competent medical evidence to dispute those 
opinions.  Thus, the most probative evidence of record 
consists of the June 2007 VA opinion.  

While the Veteran believes that his current low back and 
right knee disabilities are related to his service-connected 
left knee disability, he has not presented any competent 
evidence to support his assertion.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Secondary service connection 
requires evidence of a current disability that is shown to be 
proximately due to, aggravated by, or the result of a 
service-connected condition.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The issues in this case do not involve a simple diagnosis and 
the Veteran is not competent to provide more than simple 
medical observations.  The current diagnoses may not be 
diagnosed via lay observation alone and the Veteran is not 
competent to provide a complex medical opinion regarding the 
etiology of his disability.  See Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

Inasmuch as there is no competent medical evidence relating 
the Veteran's low back or right knee disabilities to his 
service-connected left knee disability, the Board finds no 
basis for a favorable disposition of the Veteran's appeal.  
Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the Veteran's claims.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the claims.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Increased Rating- In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  

Left Knee Disability

Initially, the Board notes that the Veteran was originally 
granted service connection for residuals of a left knee 
injury with degenerative joint disease by rating action in 
May 1989, and was assigned a 20 percent evaluation under 
Diagnostic Code (DC) 5257 for moderate impairment due to 
laxity of the knee joint; effective from January 19, 1989, 
the date of receipt of the Veteran's original claim.  
38 C.F.R. § 3.400(b)(2).  

Although the Veteran underwent total left knee replacement at 
a private medical facility in January 2001, he did not seek 
an increased rating for his left knee disability until in May 
2006.  By rating action in October 2006, the RO assigned an 
increased rating to 30 percent under DC 5055, for knee 
replacement (prosthesis); effective from February 9, 2004.  

Under DC 5055, a 100 percent evaluation is assigned for one 
year following implantation of prosthesis.  Thereafter, a 60 
percent evaluation is assigned for chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  The minimum rating of 30 percent is 
assigned with intermediate degrees of residual weakness, 
pain, or limitation of motion, rated by analogy to DCs 5256, 
5261, or 5262.  

Diagnostic Code 5256, requires ankylosis of the knee joint.  
DC 5261, provides for a 30 percent when extension is limited 
to 20 degrees; 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  DC 5262 allows for a 30 
percent rating when there is malnunion of the tibia and 
fibula with marked knee or ankle disability, and 40 percent 
for nonunion with loose motion requiring a brace.  

When examined by VA in July 2006, the Veteran denied any 
subjective complaints and said that his left knee was 
asymptomatic since his total knee replacement.  The Veteran 
did not require use of a brace or any other assistive device 
for the left knee, though he did require a motorized scooter 
for his nonservice-connected back disability.  Range of 
motion of the left knee was from 0 to 115 degrees without 
pain, and there was no effusion, varus or valgus instability, 
or tenderness to palpation of the knee joint.  The examiner 
indicated that there was no additional limitation on 
repetitive use or with flare-ups, and no incoordination, 
fatigue, weakness, or lack of endurance on joint function.  

A review of the VA and private medical reports of record 
since the Veteran's total knee replacement in 2001, failed to 
show any significant complaints or treatment for any left 
knee problems.  A VA outpatient note, dated in February 2006, 
indicated that the Veteran had some difficulty walking due to 
his weight and low back disability, but that he had no 
problems associated with his left knee disability.  X-ray 
studies did not show any loosening or fracture of the 
hardware.  

In this case, the Veteran's only left knee symptom is a 
limitation of flexion to 115 degrees.  There was no evidence 
of any pain, weakness or instability in the left knee.  Based 
on the objective evidence of record, the Board finds that the 
30 percent evaluation currently assigned more nearly 
approximates the level of impairment arising from the 
service-connected left knee disability.  Greater impairment, 
as measured by any of the three analogous codes identified in 
DC 5055 is not shown.  

In the absence of ankylosis, rating by analogy under the 
provisions of DC 5256 is not appropriate.  Similarly, the 
Veteran has no limitation of extension and no impairment 
involving the tibia or fibula.  Therefore, a rating by 
analogy under the provisions of DCs 5261 or 5262 would not 
provide a basis for a higher rating.  Accordingly, a higher 
evaluation under any of the potentially applicable diagnostic 
codes discussed above are factually inapplicable in this 
case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

Consideration must also be given to any functional impairment 
of the Veteran's ability to engage in ordinary activities and 
the effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2009).  

In this regard, the question of functional loss due to pain 
and other related factors was specifically addressed by the 
VA examiner in July 2006.  The examiner found no additional 
functional limitation due to pain, fatigue, weakness, or lack 
of endurance on repetitive use.  The objective evidence does 
not show more than mild to moderate limitation of flexion 
without pain, and no objective signs or manifestations of any 
additional functional impairment.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there 
was no evidence of visible behavior or adequate pathology to 
suggest that any additional functional impairment was 
commensurate with the criteria necessary for a higher 
evaluation.  Absent a medical opinion of additional 
functional loss of use, the Board finds that the level of 
functional impairment is adequately compensated by the 30 
percent evaluation currently assigned.  

The percentage ratings in VA's Schedule for Rating 
Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  As 
there is no objective evidence of any additional functional 
loss of use due to pain or on flare-ups, the Board finds that 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for 
a higher rating.  

Finally, the Court has acknowledged that the Board cannot 
assign an extraschedular rating in the first instance, but 
found that the Board must specifically adjudicate whether to 
refer a case for such an evaluation when the issue is either 
raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  Accordingly, the Board has considered whether the 
case should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2009).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order when there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  In this case, the record 
does not reflect frequent periods of hospitalization or 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  

At present, the objective evidence of record does not show 
that the manifestations of the Veteran's left knee disability 
are unusual or exceptional.  The Veteran has been retired for 
some nine years.  He does not require any hospitalization or 
regular treatment for any left knee problems and has not had 
any incapacitating episodes.  In sum, there is no indication 
that the average industrial impairment from his left knee 
disability would be in excess of that contemplated by the 
assigned schedular evaluation.  Therefore, referral of this 
case for extraschedular consideration is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

In light of the discussion above, the Board finds that the 30 
percent evaluation assigned for the Veteran's left knee 
disability accurately depicts the severity of the condition 
for the entirety of the rating period on appeal, and there is 
no basis for higher staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).  

ORDER

Service connection for a low back disability secondary to 
service-connected status post, total left knee replacement is 
denied.  

Service connection for a right knee disability secondary to 
service-connected status post, total left knee replacement is 
denied.  

An increased evaluation for status post, total left knee 
replacement is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


